Citation Nr: 1436460	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  10-25  623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right eye disability.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from July 1943 to October 1945.

These matters come before the Board of Veterans' Appeals (Board) from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO denied entitlement to service connection for a right eye disability.

The Veteran testified before the undersigned at a May 2012 hearing at the RO (Travel Board hearing).  A transcript of the hearing has been associated with the record.

In July 2012, the Acting Chairman of the Board granted a motion to advance this appeal on its docket pursuant to 38 C.F.R. § 20.900 (c) (2013).  38 U.S.C.A. § 7107 (a)(2) (West 2002).

In July 2012 and May 2013, the Board remanded the service connection issue for further development

This appeal was processed using the Veteran's Benefits Management System (VBMS) and the Virtual VA claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2013).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

A May 2013 VA eye optometry clinic note reveals that the Veteran was scheduled for additional eye treatment in 6 months.  The most recent VA treatment records among the Veteran's paperless records are contained in the Tampa and Orlando Vista electronic records systems and are dated to March 2009 and May 2013, respectively.  Also, the Veteran reported during the May 2012 hearing that he sought treatment for his eye problems at a VA facility in Toledo, Ohio following his discharge from service.  There have been efforts undertaken to attempt to obtain any relevant VA treatment records from any such facility.  

Thus, it appears that there may be additional VA treatment records that have not yet been obtained.  VA has a duty to obtain any additional relevant records.  38 U.S.C.A. § 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

Additionally, a November 2006 VA eye consultation note indicates that the Veteran received treatment for eye problems at the Central Florida Cataract and Laser Surgery Center, Neumann Eye Institute, and Vision One.  When VA becomes aware of private treatment records it will specifically notify the Veteran of the records and ask for a release to obtain the records.  If the Veteran does not provide the release, VA should ask the Veteran to obtain the records.  38 C.F.R. § 3.159(e)(2).  These steps have not yet been taken with regard to any relevant treatment records from the above identified facilities.

Moreover, in an October 2012 rating decision the RO denied entitlement to a TDIU.  The Veteran submitted a notice of disagreement with respect to this decision later that month.  A statement of the case has not been issued as to this issue.  38 U.S.C.A. § 7105(a) (West 2002).  Thus, the Board is required to remand this issue for issuance of the necessary statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ shall issue a statement of the case as to the issue of entitlement to a TDIU.  This issue shall not be certified to the Board unless a timely substantive appeal is submitted.

2.  Obtain and associate with the Veteran's paperless records all records of his treatment for a right eye disability contained in the Tampa Vista electronic records system and dated from March 2009 through the present, contained in the Orlando Vista electronic records system and dated from May 2013 through the present, from the VA Ann Arbor Healthcare System, and from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

3.  Ask the Veteran to complete authorizations for VA to obtain all records of his treatment for a right eye disability from the Central Florida Cataract and Laser Surgery Center, Neumann Eye Institute, and Vision One.  All efforts to obtain these records must be documented.
If the Veteran fails to furnish any necessary releases for private treatment records, he shall be advised to obtain the records and submit them to VA.

If any putative records are unavailable, the Veteran shall be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claim.

4.  If the benefit on appeal remains denied, the AOJ shall issue a supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

